Case: 15-14514   Date Filed: 09/21/2016   Page: 1 of 22


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-14514
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:14-cr-00008-CAP-JSA-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

CURTIS JONES,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (September 21, 2016)

Before HULL, MARCUS and FAY, Circuit Judges.

PER CURIAM:
             Case: 15-14514     Date Filed: 09/21/2016   Page: 2 of 22


      Curtis Jones appeals his conviction for one count of conspiracy to distribute

cocaine and one count of possession with intent to distribute cocaine, in violation

of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846, and his 180-month sentence. We affirm.

                               I. BACKGROUND

      In early January 2013, agents from the Drug Enforcement Agency (“DEA”)

began a wiretap investigation of a suspected cocaine trafficker, Jonathan Crutcher.

On January 15, 2013, agents intercepted a call between Crutcher and another male,

later identified as Curtis Jones, in which Jones advised Crutcher he had just

received some drugs. Agents intercepted another call between Crutcher and Jones

on January 29, 2013, in which they arranged for a drug transaction to take place

later that day. The agents established surveillance on Crutcher and observed him

meeting with Jones in a convenience-store-parking lot. After he met with

Crutcher, the agents followed Jones to a residence located at 3964 Stonewall Tell

Road in Atlanta, Georgia, and observed a number of vehicles coming and going

from that residence over the course of the afternoon, including Crutcher’s vehicle

and a red Dodge Ram.

      Based on several intercepted calls between Jones and Crutcher during that

time period, the agents learned Crutcher had turned over a large sum of money to

Jones. In turn, Jones provided the drug proceeds to his source of supply, whom

agents believed was driving the Dodge Ram. When the Dodge Ram left the


                                          2
              Case: 15-14514    Date Filed: 09/21/2016   Page: 3 of 22


Stonewall Tell Road residence, agents directed a local police officer to conduct a

traffic stop of the vehicle. Three large bags of money were recovered from the

vehicle, containing $614,811 in cash. The following day, January 30, 2013, agents

intercepted a call between Jones and Crutcher in which Crutcher asked Jones for

another four or five kilograms of cocaine. Following that call, the agents sought

and obtained a wiretap for Jones’s phone.

      On February 16, 2013, agents intercepted a call between Jones and an

unidentified male, in which they discussed a future drug transaction. Two days

later, on February 18, 2013, agents intercepted several calls between Jones and a

person identified as “Dee,” which led them to believe the planned drug transaction

would take place that day. The agents established surveillance on Jones at 2170

High View Road in Atlanta. Agents observed a number of vehicles coming and

going from the High View Road residence, including a blue Chrysler Pacifica and

a gray Nissan Maxima. When the Pacifica left the High View Road residence, the

agents directed local law-enforcement officers to conduct a traffic stop of the

vehicle. The officers recovered a one-kilogram package of powder cocaine and a

bag containing crack cocaine in the backseat of the vehicle. The agents likewise

directed local law enforcement to conduct a traffic stop of the Maxima, when it left

the High View Road residence. The officers recovered two kilograms of cocaine




                                          3
                Case: 15-14514       Date Filed: 09/21/2016      Page: 4 of 22


under the hood of the vehicle and eight kilograms of cocaine from trap

compartments under the floorboards.

      Following the conclusion of the wiretap investigation, DEA agents

conducted a “takedown,” in which they simultaneously arrested the various

individuals involved in the investigation. R. at 1038. The takedown took place on

January 15, 2014; DEA Special Agent Michael Connolly, the co-case agent for the

investigation, was assigned arresting Jones. Special Agent Connolly arrested Jones

at a Hampton Inn in East Point, Georgia. He subsequently took Jones to 515

Platoro Court, Jones’s residence, because Special Agent Connolly had a seizure

warrant for Jones’s BMW, which was located at that address. When they arrived

at Platoro Court, Special Agent Connolly advised Jones of his Miranda 1 rights.

Jones waived his rights and gave Special Agent Connolly consent to search his

Platoro Court residence.

      In the family room of the residence, the agents found a home-security-

system monitor, a loaded firearm, and extra magazine under the couch cushions.

In one of the kitchen cabinets, the agents found a money counter. They also

recovered a number of plastic baggies from the residence. In the master bedroom,

agents found another security-system monitor, a collection of watches, and a

collection of sneakers that Jones stated was worth approximately $10,000.


      1
          Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966).
                                                4
              Case: 15-14514     Date Filed: 09/21/2016   Page: 5 of 22


      Jones told Special Agent Connolly he lived at Platoro Court, and a barber

and his son also had stayed there. When asked whether there were any firearms in

the house, Jones stated the barber may have left a gun in the house. When Special

Agent Connolly asked Jones about his involvement in narcotics trafficking, Jones

admitted he was a marijuana trafficker. Jones initially denied any involvement in

cocaine trafficking but later stated he could get five to ten kilograms of cocaine

from “the Mexicans.” R. at 1064.

      Special Agent Connolly asked Jones about a house located at 1980 Childress

Drive, which Jones had stated he owned. Special Agent Connolly requested

permission to search that residence; Jones gave his consent. After the search at

Platoro Court concluded, Special Agent Connolly drove Jones to the Childress

Drive residence. On the ride there, Special Agent Connolly asked Jones whether

he had a large stash of money somewhere; Jones admitted there was approximately

$250,000 in the trunk of his BMW. Agents later searched the BMW and found

three bags in the trunk of the car containing a total of $274,668 in cash.

      At Childress Drive, Special Agent Connolly observed a security-system

monitor in the living room of the residence. In the kitchen, agents discovered

marijuana in the oven and in a hidden compartment behind the kick plate on the

cabinets. They also found a scale in one of the cabinets and a firearm on top of one




                                          5
                Case: 15-14514       Date Filed: 09/21/2016      Page: 6 of 22


of the cabinets. In a kitchen drawer, Special Agent Connolly found a money

ledger of the type commonly seen in drug-trafficking cases.

      Based on the wiretap investigation, a federal grand jury indicted Jones on

one count of conspiracy to distribute cocaine, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A), 846 (Count 1), and one count of distribution of and

possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(A) (Count 2). Jones pled not guilty and proceeded to trial.

      Prior to trial, Jones’s counsel moved for a Daubert 2 hearing on the

admissibility of the proposed expert testimony of government witness Lieutenant

David Noe on drug trafficking. At the hearing, Jones’s counsel objected to the

proposed testimony to the extent the government sought to have Lieutenant Noe

testify a certain code referred to specific drugs. He did not object to a general

explanation regarding the use of code words in wiretapped conversations. The

government represented Lieutenant Noe would not interpret any of the intercepted

calls in this case, and it did not intend to ask him whether specific terms in those

calls commonly referred to a particular drug. To the extent Jones agreed

Lieutenant Noe was going to testify only about code words generally, he had no

objection. Based on this understanding, the magistrate judge issued an order

denying Jones’s motion as moot but stating the agreed-upon limits to Lieutenant


      2
          Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 113 S. Ct. 2786 (1983).
                                               6
              Case: 15-14514     Date Filed: 09/21/2016    Page: 7 of 22


Noe’s testimony. The order explained Jones’s counsel’s objections to Lieutenant

Noe’s proposed testimony and the government’s representation it would not ask

Lieutenant Noe about code words associated with specific drugs. The order further

required the government to provide notice before trial if it later decided to elicit

such testimony from Lieutenant Noe and stated Jones could refile his Daubert

motion at that time.

      At trial, the government first called Special Agent Connolly. In testifying

about wiretap investigations generally, Special Agent Connolly stated intercepted

conversations typically were in coded language. Jones’s counsel objected to

Special Agent Connolly’s testimony, because he had not been given notice Special

Agent Connolly would be providing testimony about coded conversations. Jones’s

counsel asserted he had been given notice Lieutenant Noe would be providing

expert testimony on the use of coded language in intercepted calls and argued the

government could not seek to present that information through a different witness

without providing requisite notice. The government contended Special Agent

Connolly was not offering expert testimony; his testimony was clearly admissible

as a lay opinion, because it was based on his personal experience. The government

further maintained it was not going to elicit testimony about whether specific code

words referred to particular drugs. Instead, the government represented it was

offering testimony regarding the fact drug dealers use coded language, which was


                                           7
              Case: 15-14514    Date Filed: 09/21/2016    Page: 8 of 22


appropriate lay testimony. The judge overruled the objection but granted Jones’s

counsel’s request for a continuing objection.

      Later in his testimony, when discussing the money ledger found at Childress

Drive, Special Agent Connolly explained he believed the ledger was of the type

commonly used by drug traffickers because “the amount 32,500 [in the ledger] was

the amount of [a] wholesale kilogram of cocaine.” R. at 1082. Jones’s counsel

objected based on a lack of foundation; the district judge allowed the government

to lay a foundation. Special Agent Connolly explained he knew the wholesale

price of cocaine during the time frame of the investigation was $32,500 from

conducting investigations and debriefing informants and defendants. He further

testified the wholesale price of marijuana at the time of the investigation was

between $800 and $2,500 per pound. On cross-examination, Special Agent

Connolly was asked about his knowledge of the wholesale price of cocaine, which

he stated was based on his own investigative experience in other cases during the

same time period as this investigation. Special Agent Connolly admitted he did

not have any documentation showing the wholesale price of cocaine in the Atlanta

area in 2013 was $32,500 and that price was never mentioned in the intercepted

calls in this case. On re-direct examination, Special Agent Connolly explained,

when drug traffickers purchase cocaine at a wholesale price, they generally




                                          8
              Case: 15-14514     Date Filed: 09/21/2016    Page: 9 of 22


increase the price by $1,000 to $2,000 on resale to make a profit. In this case, the

intercepted calls showed Jones was selling cocaine for approximately $34,000.

      The government also presented testimony from DEA Special Agent

Deverron Ramcheran, who was the lead case agent in the investigation of Jones.

During Special Agent Ramcheran’s testimony, the government played a number of

intercepted calls from the investigation. In response to a question regarding the

intercepted call on February 16, 2013, between Jones and an unidentified male,

Special Agent Ramcheran testified he anticipated there was going to be a drug

transaction, because “Mr. Jones says that he is going to be receiving another 40

kilograms of cocaine.” R. at 1285. Jones’s counsel objected to Special Agent

Ramcheran’s statement, because no foundation had been laid for his interpretation

of the call, and the government had stated it did not intend to offer this

interpretation. The government responded it was appropriate lay-opinion

testimony and contended it specifically had asked Special Agent Ramcheran to

describe what investigative steps the call had caused him to take. The district

judge overruled Jones’s counsel’s objection.

      Regarding the February 18, 2013, calls between Jones and Dee, Special

Agent Ramcheran testified he believed a drug transaction was going to take place

because Jones told Dee the “black ones” would be there in an hour or two. R. at

1288. When Special Agent Ramcheran began to explain the meaning of the phrase


                                           9
             Case: 15-14514        Date Filed: 09/21/2016   Page: 10 of 22


“the black ones,” Jones’s counsel objected; the judge sustained the objection.

Special Agent Ramcheran then stated: “I knew that Mr. Jones and Dee had made

an arrangement for Dee to receive ten, because he refers to it as one zero, ten

kilograms of cocaine.” R. at 1289. Jones’s counsel objected and again argued the

government had stated at the Daubert hearing it would not elicit testimony about

specific words in the intercepted conversations referred to a particular drug. He

argued the government was doing that by having Special Agent Ramcheran testify

certain calls were discussing kilograms of cocaine, rather than stating the calls

were referring generically to a drug transaction. Jones’s counsel reiterated the

interpretation of specific code words was expert testimony for which the

government was required to provide notice; consequently, the government could

not present it as a lay opinion.

      The government contended Jones was misrepresenting what had occurred at

the Daubert hearing. The government had agreed Lieutenant Noe, the proposed

expert, would not interpret any of the calls in this case and would not give general

testimony about common code words used to refer to cocaine and marijuana. The

government further asserted it was not required to provide notice of anything other

than expert testimony and further stated it no longer intended to call Lieutenant

Noe to testify.




                                            10
             Case: 15-14514    Date Filed: 09/21/2016   Page: 11 of 22


      Jones’s counsel reiterated his argument that, because the government had

agreed not to elicit the challenged testimony concerning code words from its expert

witness, it should not be able to do so through Special Agent Ramcheran. The

judge said the government did not need an expert to give that sort of testimony.

Based on the government’s representation at the hearing, Jones’s counsel asserted

he reasonably had been under the impression the government was not going to

elicit testimony about code words and reiterated that testimony exceeded the

bounds of lay testimony.

      In response, the government maintained it was appropriate for Special Agent

Ramcheran to give lay testimony interpreting calls to help the jury understand the

agents’ reasons for conducting surveillance on a particular occasion. The judge

ultimately overruled the objection; the government stated it would refrain from

discussing specific code words. Jones’s counsel requested and was granted a

continuing objection. Following the close of the evidence, the jury found Jones

guilty on both counts with which he had been charged.

      Prior to sentencing, the U.S. Probation Office prepared a presentence

investigation report (“PSI”). The PSI applied a base-offense level of 32; Jones also

received a two-level enhancement under U.S.S.G. § 2D1.1(b)(1), because a firearm

was possessed. Specifically, the probation officer noted firearms were recovered

from both Platoro Court and Childress Drive. Jones’s offense level was 34, and his


                                         11
             Case: 15-14514     Date Filed: 09/21/2016   Page: 12 of 22


criminal-history category was III, which resulted in a Sentencing Guidelines range

of 188 to 235 months of imprisonment. Jones’s counsel objected to the two-level-

firearm enhancement and asserted neither of the firearms had been possessed

during the criminal conduct. He also objected to imposition of a criminal-history

point for one of his prior crimes.

      At sentencing, the judge sustained Jones’s counsel’s objection to the

criminal-history point, reducing his criminal-history category to a II. Concerning

the firearm enhancement, Jones argued there was no evidence of drug-related

activity at the Platoro Court residence. He further contended the evidence found at

the Childress Drive residence showed only the firearm found there may have been

used in connection with marijuana trafficking, not with the charged cocaine crimes.

In addition, Jones asserted the record showed no one ever observed Jones with a

firearm during the course of the investigation, and neither of the residences was

connected to the cocaine transactions.

      The government argued the firearm enhancement applied, unless it was

clearly improbable the weapon was connected with the crime. The government

noted a money counter, expensive BMW, and more than a quarter-of-a-million

dollars in drug proceeds were found at the Platoro Court residence and contended

the firearm found at that address was there to protect the drug proceeds. The

government also asserted the firearm at Childress Drive was there to protect


                                         12
             Case: 15-14514    Date Filed: 09/21/2016   Page: 13 of 22


Jones’s marijuana. Based on all of the indicia of drug trafficking found at both

residences, the government argued it was not clearly improbable the firearms were

used in connection with the charged crimes.

      Jones’s counsel presented the testimony of Apollo King-el, a barber who had

lived with Jones at Platoro Court during 2013 and 2014. King-el testified he

owned a firearm during that period of time, but he had not seen any drug

transactions take place at the Platoro Court residence. On cross-examination,

King-el testified he was not living with Jones at the time of Jones’s arrest. When

he lived with Jones, King-el kept his firearm either in the upstairs bedroom, where

he stayed, or in the laundry room. King-el did not take the firearm with him when

he left Platoro Court.

      Following King-el’s testimony, the judge overruled Jones’s counsel’s

objection to the firearm enhancement. The judge found both firearms, which were

loaded pistols, were possessed by Jones and connected with the drug crime,

because they were the type of weapons for offense or defense, rather than hunting.

The firearm at Childress Drive was found in the same room, where there was

obvious drug activity. Based on the reduction in his criminal-history category to II

and his base- offense level of 34, the judge calculated Jones’s Guidelines

imprisonment range as 168 to 210 months. The judge imposed a sentence of 180

months for each count of conviction, to be served concurrently.


                                         13
             Case: 15-14514     Date Filed: 09/21/2016   Page: 14 of 22


                                 II. DISCUSSION

A.    Evidentiary Rulings

      On appeal, Jones argues the district judge erred in admitting some of Special

Agent Connolly’s testimony as lay testimony. He asserts Special Agent

Connolly’s testimony regarding the interpretation of the intercepted calls, money

ledger, and the wholesale prices of cocaine and marijuana was based on specialized

knowledge and fell within the scope of expert, rather than lay testimony. Jones

acknowledges there was overwhelming evidence of his involvement in the drug

trade but maintains he was harmed by the judge’s error, because his defense at trial

was he trafficked only in marijuana, not cocaine.

      We ordinarily review a trial judge’s evidentiary rulings for abuse of

discretion. United States v. Frediani, 790 F.3d 1196, 1199-1200 (11th Cir. 2015).

Even if the judge had abused his discretion, we will not reverse an erroneous

evidentiary ruling unless the error was not harmless. Id. at 1200. An error is

harmless unless, in light of the record as a whole, there is a reasonable likelihood

the error had a substantial influence on the outcome of the proceeding. United

States v. Bradley, 644 F.3d 1213, 1270 (11th Cir. 2011). If a defendant does not

plainly and prominently raise an issue on appeal, we consider that issue

abandoned, even if it was properly preserved at trial. United States v. Jernigan,

341 F.3d 1273, 1283 n.8 (11th Cir. 2003).


                                          14
              Case: 15-14514     Date Filed: 09/21/2016    Page: 15 of 22


      When a defendant fails to preserve his challenge to an evidentiary ruling

before the district judge, we review only for plain error. United States v. Edouard,

485 F.3d 1324, 1343 (11th Cir. 2007). Under that standard, the defendant must

show (1) an error (2) that was plain and (3) affected his substantial rights. Id. at

1343 n.7. If those three conditions are met, then we may correct the error if it

“seriously affects the fairness, integrity, or public reputation of judicial

proceedings.” Id. (citation and internal quotation marks omitted). An error is plain

if it is clear from either the plain meaning of a statute or constitutional provision,

or from a holding of the Supreme Court or this court. United States v. Pantle, 637
F.3d 1172, 1174-75 (11th Cir. 2011). An error affects substantial rights when it is

prejudicial to the defendant, meaning the defendant must show the error affected

the outcome of the trial proceedings. United States v. Olano, 507 U.S. 725, 734,

113 S. Ct. 1770, 1778 (1993).

      Federal Rule of Evidence 701 permits lay witnesses to give opinion

testimony if that testimony is “(a) rationally based on the witness’s perception;

(b) helpful to clearly understanding the witness’s testimony or to determining a

fact in issue; and (c) not based on scientific, technical, or other specialized

knowledge within the scope of Rule 702.” Fed. R. Evid. 701. We have held lay

witnesses, including police officers, may offer testimony based on particularized

knowledge garnered from experience in a particular field, and this testimony is not


                                           15
             Case: 15-14514    Date Filed: 09/21/2016    Page: 16 of 22


“specialized knowledge” within the meaning of Rule 702. Tampa Bay

Shipbuilding & Repair Co. v. Cedar Shipping Co., 320 F.3d 1213, 1223 & n.17

(11th Cir. 2003). But see United States v. Tinoco, 304 F.3d 1088, 1119-20 (11th

Cir. 2002) (questioning whether an agent’s testimony regarding the market value

of cocaine, based wholly on past experience rather than the specific circumstances

of the case, exceeded the bounds of lay testimony, but ultimately declining to

resolve that issue because any error was harmless).

      In addition, we have held a government agent properly may testify as a lay

witness regarding his interpretation of alleged code words in intercepted telephone

calls. United States v. Jayyousi, 657 F.3d 1085, 1102-04 (11th Cir. 2011). In

Jayyousi, we explained this testimony rationally was based on the agent’s

perception, because it came from his review of numerous documents during the

course of the investigation. Id. at 1102-03. We further held the testimony was

helpful to the jury, because the agent’s knowledge of the investigation allowed him

to draw inferences the jury could not readily have drawn. Id. at 1103. Finally, we

rejected the defendant’s contention the agent’s testimony was from specialized

knowledge, because it was based on his experience in that particular investigation.

Id. at 1103-04.

      The district judge did not err in his evidentiary rulings. Jones did not

challenge Special Agent Ramcheran’s testimony interpreting the intercepted calls


                                         16
              Case: 15-14514      Date Filed: 09/21/2016     Page: 17 of 22


in his initial brief; therefore, he has abandoned that challenge on appeal, even

though he preserved an objection to Special Agent Ramcheran’s testimony at trial.

See Jernigan, 341 F.3d at 1283 n.8. Furthermore, Jones’s challenge to Special

Agent Connolly’s testimony concerning the intercepted calls, though preserved on

appeal, ultimately fails. First, Special Agent Connolly did not interpret specific

code words during his testimony or indicate particular calls referred to cocaine

transactions. Instead, he stated as a general matter drug traffickers often use coded

language in phone calls. Moreover, even if Special Agent Connolly had testified

regarding the meaning of specific code words in the intercepted calls, his testimony

would have been proper lay testimony under our case law.3 See Jayyousi, 657 F.3d

at 1102-04; Tampa Bay Shipbuilding, 320 F.3d at 1223.

       Jones’s other argument concerning the admission as lay opinions of Special

Agent Connolly’s testimony about the money ledger and the wholesale prices of

cocaine and marijuana also fails. At trial, Jones’s counsel did not object to the

admission of the ledger and objected only to Special Agent Connolly’s testimony

concerning the wholesale price of cocaine for lack of foundation, not as improper

expert testimony by a lay witness. Consequently, Jones did not preserve his




       3
         This is equally true for Special Agent Ramcheran’s testimony. Even if Jones had not
abandoned his challenge to Special Agent Ramcheran’s testimony on appeal, he would not have
prevailed.
                                            17
             Case: 15-14514     Date Filed: 09/21/2016    Page: 18 of 22


present challenge at trial; therefore, we review his challenge only for plain error.

Edouard, 485 F.3d at 1343.

      The district judge did not plainly err in admitting Special Agent Connolly’s

testimony, because our precedent does not demonstrate clearly that testimony fell

outside the proper bounds of lay testimony. In Tinoco, we stated testimony such as

that given by Special Agent Connolly might exceed the bounds of permissible lay

testimony because it was based on past experience, rather than information learned

during the course of the investigation. See Tinoco, 304 F.3d at 1119-20. We

ultimately did not resolve that question in Tinoco, however, and our decision in

Tampa Bay Shipbuilding could be read to support the admission of Special Agent

Connolly’s testimony as lay testimony, because it was based on his particularized

knowledge of the drug trade garnered through his experience in the field. See id.;

Tampa Bay Shipbuilding, 320 F.3d at 1223 & n.17. In the absence of clear

precedent showing Special Agent Connolly’s testimony was impermissible as a lay

opinion, there was no plain error. Pantle, 637 F.3d at 1174-75.

B.    Sentencing Enhancement

      Jones also contends the district judge erred in applying a two-level

enhancement under U.S.S.G. § 2D1.1(b)(1), because the government did not show

a nexus between the two firearms found and the charged cocaine conspiracy.

Jones asserts there was no evidence any cocaine transactions took place at either


                                          18
             Case: 15-14514     Date Filed: 09/21/2016    Page: 19 of 22


Platoro Court or Childress Drive, or that Jones was ever seen with a weapon during

the course of the investigation. Jones argues the government failed to prove the

firearms found at those locations were present at the site of the charged conduct.

      We review a trial judge’s interpretation and application of the Guidelines to

the facts de novo and the judge’s findings of fact for clear error. United States v.

Barrington, 648 F.3d 1178, 1194-95 (11th Cir. 2011). A factual finding is clearly

erroneous when, upon review of the evidence, we are left with a definite and firm

conviction that a mistake has been made. Id. at 1195. Whether a firearm was

possessed in connection with a crime is a factual finding we review for clear error.

United States v. Stallings, 463 F.3d 1218, 1220 (11th Cir. 2006).

      Section 2D1.1 of the Sentencing Guidelines provides a two-level increase in

a defendant’s base-offense level if a dangerous weapon, including a firearm, was

possessed. U.S.S.G. § 2D1.1(b)(1). “The enhancement should be applied if the

weapon was present, unless it is clearly improbable that the weapon was connected

with the offense.” Id. cmt. n.11(A). For the enhancement to apply, the

government must demonstrate by a preponderance of the evidence either the

firearm was present at the site of the charged conduct or the defendant possessed

the firearm during conduct associated with the crime of conviction. Stallings, 463
F.3d at 1220. Mere possession of a firearm is not sufficient for the enhancement to

apply; “the government must show that the firearm had some purpose or effect


                                          19
             Case: 15-14514     Date Filed: 09/21/2016   Page: 20 of 22


with respect to the drug trafficking crime.” Id. at 1220-21 (citation and internal

quotation marks omitted). If the government satisfies this burden, then the burden

shifts to the defendant to show a connection between the firearm and the crime was

clearly improbable. Id. at 1220. The proximity of a firearm to drugs and drug-

related items is sufficient to satisfy the government’s initial burden under

§ 2D1.1(b)(1). See United States v. Carillo-Ayala, 713 F.3d 82, 91-92 (11th Cir.

2013).

      We have upheld the application of the § 2D1.1(b)(1) enhancement where the

firearm at issue was found in the same room as several drug-related objects,

including a set of scales, a ziplock bag with cocaine residue, and a large amount of

cash. United States v. Hall, 46 F.3d 62, 63-64 (11th Cir. 1995). The defendant in

Hall was charged with importation of marijuana based on a wiretap investigation,

however, no marijuana was found at the defendant’s residence. See id. at 63. We

held the district judge properly applied the firearm enhancement because “[t]he

proximity of the handgun to several drug-related objects, located in the house

where conversations concerning the marijuana importation occurred, sufficiently

showed the handgun was possessed during the offense.” Id. at 64.

      The judge did not err in applying the § 2D1.1(b)(1) enhancement. First,

both firearms were found in close proximity to drugs or drug-related items. See

Carillo-Ayala, 713 F.3d at 91-92. At Platoro Court, the firearm was found in the


                                          20
             Case: 15-14514     Date Filed: 09/21/2016    Page: 21 of 22


same residence as a money counter, an item commonly associated with drug

trafficking operations, and the BMW containing more than $270,000 in drug

proceeds. Similarly, the firearm at Childress Drive was found in the same room as

a scale, marijuana, and a money ledger containing entries that referenced the

wholesale price of cocaine. Unlike Stallings, this is not a case in which the

government is relying on the mere possession of a firearm at the defendant’s

residence, unconnected with any other evidence of drug-trafficking activity. See

Stallings, 463 F.3d at 1220-21 (noting the only evidence presented in support of

the enhancement was that three firearms were found in the defendant’s residence,

where no activities related to the conspiracy had occurred).

      Jones nevertheless protests this evidence is insufficient to provide a nexus

between the firearms and cocaine trafficking, because no cocaine was found at

either residence, and there was no evidence Jones conducted any cocaine

transactions at those addresses. As we held in Hall, it is not necessary for the

firearm to be found in the same location as the charged drug for the enhancement

to apply. See Hall, 46 F.3d at 63-64. Furthermore, the money ledger at Childress

Drive contained entries related to cocaine transactions, showing the firearm at that

address was possessed during conduct associated with the charged offenses.

Stallings, 463 F.3d at 1220. In addition, the firearm at Platoro Court had the

potential to facilitate the charged crime, since it could be used to protect Jones’s


                                          21
             Case: 15-14514     Date Filed: 09/21/2016   Page: 22 of 22


drug proceeds. See Carillo-Ayala, 713 F.3d at 91-92. Because the jury concluded

Jones was involved in cocaine trafficking in addition to his admitted involvement

in marijuana trafficking, it is not clearly improbable the drug proceeds found at

Platoro Court came from Jones’s cocaine trafficking activities. Stallings, 463 F.3d

at 1220.

      AFFIRMED.




                                         22